Order entered April 28, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00519-CV

                        IN RE ARTHUR ROY MORRISON, Relator

                 Original Proceeding from the 282nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F07-55832-S

                                           ORDER
                          Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. Although we have considered relator’s petition without payment of the filing fee

and without filing of the required number of copies by relator, we DENY as moot relator’s

omnibus motion to the extent it requests that relator be allowed to proceed in forma pauperis and

without providing the required number of copies. We DENY relator’s omnibus motion to the

extent he requests to be bench warranted to Dallas County for an oral hearing on the petition.


                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE